Citation Nr: 0707342	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  96-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
16, 2004, for assignment of a 20 percent rating for 
degenerative disc disease of the cervical spine.

2.  Entitlement to an effective date earlier than September 
17, 2004, for assignment of a 30 percent rating for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and December 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The appeal was remanded in June 2006 for the RO to re-
adjudicate the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received at the Board in July 2006, the 
veteran requested that he be scheduled for a Travel Board 
hearing to be held at the RO before a Veterans Law Judge.  
The RO should undertake to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board 
hearing for the appellant to be held at 
the RO before a Veterans Law Judge in 
accordance with 38 C.F.R. §§ 19.75, 
20.704 (2006).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


